      Case 1:18-cv-00229-AW-GRJ Document 98 Filed 03/03/21 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

ROSETTA BRANCH-HAINES,
      Plaintiff,
v.                                                Case No. 1:18-cv-229-AW-GRJ
EAST COAST WAFFLES, INC.,
     Defendant.
_______________________________/
        ORDER ADOPTING REPORT AND RECOMMENDATION,
                DENYING MOTION TO DISMISS,
          AND REFERRING CASE TO MAGISTRATE JUDGE

      I have considered the magistrate judge’s January 29, 2021 Report and

Recommendation, ECF No. 97, to which no objections have been filed. I now adopt

the report and recommendation and incorporate it into this order.

      The Defendant’s Renewed Motion to Dismiss for Fraud or, Alternatively,

Motion for Sanctions (ECF No. 92) is DENIED.

      This case is referred to the assigned magistrate judge for all further

proceedings, including preliminary orders, conduct of necessary hearings, and filing

of a report and recommendation containing proposed findings of fact and

conclusions of law and recommending disposition of the case.

      SO ORDERED on March 2, 2021.

                                      s/ Allen Winsor
                                      United States District Judge
